DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claims 12, 14-16, and19-20 are objected to because of the following informalities:  
Claim 20, “A reef replacement system” should be replaced with –The reef replacement system--.
Claims 12, 14-16, and 19, all instances of “wherein it” should be replaced to positively recite the apparatus
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 (as well as dependent claims 12-20) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recited the limitation “said parabolic upper edge is at its highest point, between 400mm and 800mm high and at its lowest point, between 1600mm and 2400mm wide” which is vague and indefinite. It appears from the specification that applicant is intending the “lowest point” to be in contact with the floor of the ocean and marks said horizontal lower edge [0026]. For the purposes of examination the examiner will interpret the horizontal lower edge to be between 1600mm and 2400mm wide.
Claim 20 recited the limitation wherein said system comprises two holes in the lowest part of the edge of said upper layer, which is vague and indefinite. It is unclear whether these holes are in addition to the hole from claim 19, or whether there is a total 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson; J. Harold (US 5215406 A; hereinafter Hudson) in view of Kennedy; James P. (US 6962130 B1; hereinafter Kennedy).
Regarding claim 11 Hudson teaches:
A reef replacement system. (See Fig. 1); (abstract) 
A front vertical open side having a horizontal lower edge and a parabolic upper edge.  (See Fig. 3 #36, 40, 44); (Column 6, lines 25-29)
An upper layer extending from said parabolic upper edge and forming a slope extending downward from the parabolic upper edge summit to a height approximately equivalent to the height of said lower edge. (See  Fig. 3 #40, 44, 82); (Column 6, lines 64-67) For deep water deployment, dome 20 may be secured to the top of slab 60 with a fillet of grout 82 around dome 20 lower edge 40. Then the unified dome 20 and slab 60 structure 10 is simply placed on the ocean floor.
Wherein said system also comprises at least two super-imposed cavities underneath said upper layer. (See Fig. 3 #50, 82); Column 6, lines 40-47) Dome 20 has a concave inner surface 42 and a convex outer surface 44, both of which are preferably covered with carbonate rocks 50 or living coral species to create a substrate 52 and add complexity to outer surface 44.
Hudson does not teach. Kennedy teaches:
Large parabolic openings. (See Fig. 4); (Column 4, lines 44-46) Different size balloons can be used to produce different size holes in the shell of the reef ball.
Hudson in view of Kennedy does not teach said parabolic upper edge is at its highest point, between 400mm and 800mm high and at its lowest point, between 1600mm and 2400mm wide. It would have been obvious to one of ordinary skill within the art at the time of filing to modify the openings of Hudson, in view of Kennedy, to include a parabolic upper edge is at its highest point, between 400mm and 800mm high and at its lowest point, between 1600mm and 2400mm wide in order to gain the advantages of housing for a wider variety of aquatic organisms, since such a modification would have involved a mere change in the size of a component, and since applicant has not indicated that having a specific sized apparatus solves any stated problem. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 15-16 Hudson in view of Kennedy, as shown above, discloses all of the limitations of claim 11. Hudson further teaches:
Wherein it is made of concrete. (abstract)
Wherein it is obtained by moulding. (Column 7, lines 10-35)
Regarding claim 19 Hudson in view of Kennedy, as shown above, discloses all of the limitations of claim 11. Hudson further teaches:
Wherein it further comprises a hole extending from the upper surface of said upper layer to one of the super- imposed cavities. (See Fig. 2 #34); (Column 6, lines 25-27)
Regarding claim 20 Hudson in view of Kennedy, as shown above, discloses all of the limitations of claim 19. Hudson
Wherein said system comprises two holes in the lowest part of the edge of said upper layer, extending from the outer surface of said upper layer to the lowest super-imposed cavity. (See Fig. 2 #36); (Column 6, lines 25-30)
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson, in view of Kennedy, further in view of XIAO, Bao-hua et al. (CN 205071877 U; hereinafter Xiao).
Regarding claim 12 Hudson, in view of Kennedy, as shown above, discloses all of the limitations of claim 11. Hudson, in view of Kennedy does not teach. Xiao teaches:
Wherein it further comprises at least one horizontal outer platform extending from the exterior surface of said upper layer. (See Fig. 1 #3); (page 3) the hollow bare reef 1 wall surface is fixed with a plurality of inlaid plates 3 traversing the hollow bare reef wall surface, the inlaid plate 3 extending a certain length in the inner and outer spaces of the hollow bare reef 1
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the reef replacement device of Hudson, in view of Kennedy, to include horizontal outer platforms, as disclosed by Xiao in order to gain the advantages of providing optimal growth platforms for aquatic organisms.
Regarding claim 18 Hudson, in view of Kennedy discloses all of the limitations of claim 11. Hudson in view of Kennedy does not explicitly teach. Xiao teaches:
Wherein the slope formed by said upper layer is between 30 and 50. (Page 2) the hollow bare reef shell has a thickness of not more than 100 mm, and the sidewall surface slope does not exceed 35°.
Hudson, in view of Kennedy, to incorporate the teachings of Xiao since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson, in view of Kennedy, further in view of Calinski; Michael D. et al. (US 6089191 A; hereinafter Calinski).
Regarding claim 13 Hudson, view of Kennedy, as shown above, discloses all of the limitations of claim 11. Hudson in view of Kennedy does not teach. Calinski teaches:
Wherein said super- imposed cavities are separated by a flat horizontal platform extending from said front vertical open side to the interior surface of said upper layer. (See Fig. 5 #21-23); (Column 8, lines 20-25)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the reef replacement device of Hudson, in view of Kennedy, to incorporate the teachings of Calinski in order to gain the advantages of providing additional compartments for housing aquatic animals.
Regarding claim 14 Hudson, view of Kennedy, in view of Calinski, as shown above, discloses all of the limitations of claim 13. Hudson in view of Kennedy does not teach. Calinski further teaches:
Wherein it comprises at least one footing extending vertically from said flat horizontal platform to the soil. (See Fig. 6a #31, 35); (Column 10, lines 50-55) . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson, in view of Kennedy, further in view of ESTRADAS ARIAS JUAN MANUEL et al. (WO 2014160450 A1; hereinafter Estradas).
Regarding claim 17 Hudson, in view of Kennedy, as shown above, discloses all of the limitations of claim 11. Hudson, in view of Kennedy does not teach. Estradas teaches:
Low rugosity. (Page 10, lines 20-25) Furthermore, low rugosity of the materials avoids fouling of small benthic invertebrates, facilitating cleaning and periodic disinfection.
Hudson, in view of Kennedy, in view of Estradas does not teach a rugosity between 0.08 and 0.1. It would have been obvious to one of ordinary skill within the art at the time of filing to modify the reef replacement device of Hudson, in view of Kennedy, in view of Estradas to include a rugosity of 0.08 to 0.1 in order to gain the advantages of ease of cleaning and disinfection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sung; Oh-Yong (US 8147165 B2); artificial reef



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228.  The examiner can normally be reached on M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.